August 19, 2011VIA EDGAR Ms. Tia Jenkins Senior Assistant Chief Accountant UNITED STATES SECURITY AND EXCHANGE COMMISSION Division of Corporate Finance treet NE Washington, DC20549 Re:Cord Blood America, Inc. Form 10-K for Fiscal Year Ended December 31, 2010 Filed March 31, 2011 Form 10-Q for Fiscal Quarter Ended March 31, 2011 Filed May 23, 2011 File No. 000-50746 Dear Ms. Jenkins: We reviewed your August 10, 2011 letter (“Letter”) containing comments to Cord Blood America, Inc.’s (the “Company”) 10-K filed with the Commission on March 31, 2011 and 10-Q filed with the Commission on May 23, 2011.The purpose of this correspondence is to request an extension of no later than September 7, 2011 to provide our response. It is our understanding per a telephone conversation with Raj Rajan, contact per the Letter, if such extension is not granted, we will be contacted by the Commission regarding the date our response is due. Please do not hesitate to contact me if you have any questions at 702.914.7250. Sincerely, Matthew L. Schissler Chairman and Chief Executive Officer Cord Blood America, Inc.
